FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 2, 2022

                                       No. 04-22-00309-CV

                      Jo Ann RIVERA, Victoria Rivera and Philip M. Ross,
                                        Appellants

                                                 v.

                              SAN ANTONIO WATER SYSTEM,
                                       Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-08262
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        The clerk’s record was due on June 2, 2022. On June 1, 2022, the trial court clerk filed a
notification of late clerk’s record, stating appellants are not entitled to appeal without paying the
fee, and appellants have failed to pay the fee for preparing the record.

       We, therefore, ORDER appellants to provide written proof to this court no later than
June 13, 2022 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellants are entitled to appeal
without paying the clerk’s fee. If appellants fail to respond within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of
appeal for want of prosecution if clerk’s record is not filed due to appellant’s fault); see
also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an
order of this court).


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court